On February 10,' 1997, it was the judgment of the Court that Vincent B. Burrafato be and is hereby committed to the Department of Corrections for a term of five (5) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the Court that Vincent C. Burrafato be and is hereby sentenced to a term of three (3) months on Count II in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other. It is the recommendation of the Court that the defendant be considered for placement in a pre-release center. It is the recommendation of the Court that as conditions of any parole or early release that the defendant shall abide by all of the terms and conditions as stated in the February 10, 1997 judgment. Defendant shall receive credit for time served at Missoula County Jail from May 13, 1996, through June 25,1996; and from November 1,1996, through date of sentencing, February 10, 1997, in the amount of one hundred forty-six (146) days.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*40DATED this 13th day of June, 1997.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Vincent C. Burrafato for representing himself in this matter and also Josh Van de Wetering, Deputy County Attorney of Missoula Co., for representing the State.